DETAILED ACTION
Status of the Claims
Claims 1-5, 7, 9, 11-14, 16-22, and 34 are currently pending and are examined herein.
The following Office Action is in response to Applicant’s communication dated 02/14/2022.  Rejection(s) and/or objection(s) not reiterated from previous office actions are hereby withdrawn.  The following rejection(s) and/or objection(s) are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Maintained or New Claim Rejections - 35 USC § 112(b)
Necessitated by Amendments
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 22 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 22 recites a “nucleic acid protein” in lines 9-10, however, since nucleic acids are distinct from proteins, it is unclear what is meant by a “nucleic acid protein”.  
Next, the newly amended claim also recites a container containing “IgG antibodies that block non-specific binding of an antibody to a target nucleic acid or protein”, however, it is noted that this “antibody to a target nucleic acid or protein” can reasonably be any antibody, rather only than the “antibody that specifically bind to said target” in the next limitation.  This may create some confusion in determining the metes and bounds of the claim, specifically, which antibody is being referred to.
Finally, it is noted that the limitation of the “IgG antibodies that block non-specific binding of an antibody to a target nucleic acid or protein” is a functional limitation that is unclear due to the next limitation of “wherein said non-specific binding is binding to nucleic acids or proteins derived from a cell or embryo sample, a solid support, or chromatin”.  As noted in MPEP 2173.05(g), there is nothing inherently wrong with defining some part of an invention in functional terms.  Functional language does not, in and of itself, render a claim improper.  A functional limitation must be evaluated and considered, just like any other limitation of the claim, for what it fairly conveys to a person of ordinary skill in the pertinent art in the context in which it is used.  Notwithstanding the permissible instances, the use of functional language in a claim may fail “to provide a clear-cut indication of the scope of the subject matter embraced by the claim” and thus be indefinite.  In the present case, non-specific binding is being defined as “binding to nucleic acids or proteins derived from a cell or embryo sample, a solid support, or chromatin”, however, this would presumedly also include blocking the binding of the “antibody that specifically binds to said target”, in other words to its intended target, since the target (being a “transcription factor, histone, a DNA binding protein, an RNA binding protein, or a chromatin binding protein”) reasonably is derived from a cell or embryo (based on the invention as described in the specification).  Therefore, the metes and bounds of this claim are unascertainable.  In the interest in compact prosecution, the IgG antibodies are reasonably interpreted as any antibodies.
Claim 34 recites “said antibody” in step “c)”, however, the claim lacks antecedent basis for such a limitation.  Note that step “b)” recites an “epitope binding factor”, however, this could be an antibody, a nucleic acid aptamer, etc. 
As per MPEP 2173: It is of utmost importance that patents issue with definite claims that clearly and precisely inform persons skilled in the art of the boundaries of protected subject matter. Therefore, claims that do not meet this standard must be rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph as indefinite.  Further, as per MPEP 2173.02: If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112, second paragraph, would be appropriate.  As currently written, the metes and bounds of the rejected claims are unascertainable for the reasons set forth above, thus the above claim(s) and all dependent claims are rejected under 35 USC 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
***
Response to Arguments
The 02/14/2022 remarks argue: claim limitations are definite.
Applicant's arguments have been fully considered but they are not persuasive for at least the following reasons.
Specifically, the remarks at page 8 assert that claim 22 has been amended to “address the rejections”, however, the limitations as outlined above are still indefinite for the reasons set forth in the rejection (above).  Therefore, the rejection of claim 22 is properly maintained.  

Claim Rejections – 35 U.S.C. 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Rotem et al.
Claim 22 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rotem et al. (Nature Biotechnology, 2015, 33(11):1165-1175, of record).  
Regarding claim 22, Rotem teaches a kit comprising: histone monomers, dimers, tetramers, or octamers (e.g. nucleosomes as per Fig. 1), IgG antibodies (e.g. polyclonal antibodies from Millipore directed towards H3K4me3 and/or H3K4me2 as per the Reagents section on page 9), an antibody that specifically binds to said target (e.g. antibodies as per Fig. 1), and one or more additional components selected from the group consisting of a solid support, reagents for performing a stringent wash, reagents for performing an amplification reaction, and reagents for performing a sequencing assay (e.g. barcodes as per Fig. 1).  Note that the reference is silent on the histones and antibodies being contained in a container, however, it is noted that the broadest reasonable interpretation of the term “container” is very broad, reasonably encompassing nearly anything on or in which the histones/antibodies may be at some point in their creation, distribution, and/or storage.  Therefore, there is reason to believe that the histones/antibodies are contained in a container.  It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph).  In the instant case, the histones/antibodies are reasonably or almost certainly at some point in their creation, distribution, storage, and/or usage in a “container”, absent factual evidence to the contrary.
***
Response to Arguments
The 02/14/2022 remarks argue: not all elements are taught.
Applicant's arguments have been fully considered but they are not persuasive for at least the following reasons.
Specifically, the remarks on page 8 assert that “[t]he claim element of blocking with a combination of IgG antibodies and histones is not disclosed in Rotem”.  In response, it is respectfully noted that the claims as written do no require any blocking activity or step, rather, the claim is drawn to a product wherein some limitations are claimed as functional limitations, including a container containing IgG antibodies “that block non-specific binding”, wherein non-specific binding is defined as “binding to nucleic acids or proteins derived from a cell or embryo sample, a solid support, or chromatin”, noting that as detailed in the indefiniteness rejection, above, this limitation is so unclear that the recited IgG antibodies can reasonably be any IgG antibodies, including those disclosed by Rotem, absent evidence to the contrary.

Conclusion
Claims 1-5, 7, 9, 11-14, and 16-21 are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy Flinders whose telephone number is (571) 270-1022 and FAX number is (571)270-2022.  The examiner can normally be reached M-F 10-6:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor is Heather Calamita, who can be reached at (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
  
/JEREMY C FLINDERS/
Primary Examiner, Art Unit 1639